IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                   NO. WR-78,113-01



                          EX PARTE HUMBERTO GARZA



 ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
FROM CAUSE NO. CR-3175-04-G IN THE 370TH JUDICIAL DISTRICT COURT
                       HIDALGO COUNTY

       Per curiam.

                                       ORDER

       The above styled and numbered cause is before this Court on an application for a

writ of habeas corpus in Cause No. CR-3175-04-G from the 370 th District Court of

Hidalgo County.

       The Court requests that all ex parte motions filed pursuant to Texas Code of

Criminal Procedure Art. 11.071, Sec. 3 (b), be forwarded to this Court under seal. See

Tex. R. App. P. Appendix C 1.3(f). Pursuant to Texas Rules of Appellate Procedure

34.5(c)(1), the District Clerk of Hidalgo County is ordered to file a supplemental Clerk’s

Record with the Clerk of this Court on or before the 12th day of February, 2016.

       IT IS SO ORDERED THIS THE 25 th DAY OF JANUARY, 2016.


En banc
Do not publish